Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kawahito et. Al. (US 20110187908 A1 hereinafter Kawahito).

Regarding claim 1, Kawahito teaches in Figs. 1-3 and 8 with associated text Fig. 8 showing a particular alternative arrangement for region 21a of the embodiment of Figs. 1-3, a solid state imaging device comprising: 
a plurality of photoelectric conversion sections (each unit pixel X includes pixel circuit 81 (paragraph [0037] which includes photoelectric conversion section 2 (paragraph [0039]) including photosensitive regions 2 and distributed in a first direction (Fig. 1), the photosensitive regions being arranged to generate a charge in response to incident light (paragraph [0039]); and 
a plurality of transfer sections (27 11, 23 and 24) distributed in a second direction intersecting the first direction (x direction in Fig. 2) with corresponding photoelectric conversion sections of the plurality of photoelectric conversion sections and arranged to transfer the charge generated in the corresponding photoelectric conversion sections (paragraph [0039]), 
wherein the photosensitive region includes a first impurity region 20 of a first conductivity type, of the first conductivity type located in a layer in which the first impurity region is located and a second impurity region 21a of the first conductivity type located in a layer in which the first impurity region is located and having a higher impurity concentration than that of the first impurity region (20 has a concentration of 6*10^11 to 2*10^15 cm^-3 and 24 gas a concentration of 4*10^16 cm^-3 paragraph [0039]), and a third impurity region of a second conductivity type located in a layer different from the layer in which the first and second impurity regions are located, the first and second impurity regions forming a pn junction with the third impurity region, the photosensitive region including one end positioned away from the transfer section in the second direction and another end positioned closer to the transfer section in the second direction (Figs. 8), 
the second impurity region is provided from the one end of the photosensitive region or a vicinity of the one end to the other end of the photosensitive region (Figs. 2 and 8), and has a shape that is line-symmetric with respect to a center line of the photosensitive region along the second direction in plan view (Fig. 8), 
a width of the second impurity region in the first direction increases in a transfer direction from the one end to the other end (Fig. 8), and  ACT IVI 122089849.01ATTORNEY DOCKET NO.: 046884-6934-00-US-598371 Application No.: New Page 3 
an increase rate of the width of the second impurity region in each section of a plurality of sections obtained by dividing the photosensitive region into n sections in the second direction becomes gradually higher in the transfer direction, and n is an integer of two or more (Fig. 8, paragraph [0057]).  

Claim 2 (Original): The solid state imaging device according to claim 1, wherein 
the width of the second impurity region in each of the sections is set such that an electrical potential difference in the photosensitive region between adjacent sections of the sections is constant (the electric field which is the gradient of the potential is constant (paragraph [0057]).  

Claim 3 (Currently Amended): The solid state imaging device according to claim 1, wherein 
each of the sections is a section obtained by equally dividing the photosensitive region into n sections in the second direction, and n is an integer of two or more (sections Fig. 8).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tagaki et. Al.  (US 20160268334 A1 hereinafter Tagaki) and further in view of Ushinaga (US 20150014749 A1).

	Regarding claim 1, Tagaki teaches in Figs. 1-3 and 8 with associated text Fig. 8 showing a particular alternative top view for region S1 of the embodiment of Figs. 1-3, a solid state imaging device comprising: 
a plurality of photoelectric conversion sections AR (Fig. 1, paragraph [0047]) including photosensitive regions (S1 and portion of 10A interfacing therewith) (Fig. 2, paragraph [0053]) and distributed in a first direction (X direction Fig. 1), the photosensitive regions being arranged to generate a charge in response to incident light (paragraph [0053]); and 
a plurality of transfer sections (areas with T1 and T2) (Fig. 2, paragraph [0053]) distributed in a second direction intersecting the first direction (y direction in Fig. 1) with corresponding photoelectric conversion sections of the plurality of photoelectric conversion sections and arranged to transfer the charge generated in the corresponding photoelectric conversion sections (paragraph [0070]), 
wherein the photosensitive region includes a first impurity region S11* of a first conductivity type, a second impurity region S12* of the first conductivity type located in a layer in which the first impurity region is located and having a higher impurity concentration than that of the first impurity region (Fig. 8), and a third impurity region 10A of a second conductivity type located in a layer different from the layer in which the first and second impurity regions are located (Fig. 3), the first and second impurity regions forming a pn junction with the third impurity region (Fig. 3), the photosensitive region including one end (right side in Figs. 3 and 8) positioned away from the transfer section in the second direction and another end (left side in Figs. 3 and 8) positioned closer to the transfer section in the second direction (Figs. 3 and 8, paragraph [0067]), 
the second impurity region is provided from the one end of the photosensitive region or a vicinity of the one end to the other end of the photosensitive region (Fig. 8), and has a shape that is line-symmetric with respect to a center line of the photosensitive region along the second direction in plan view (Fig. 8), 
a width of the second impurity region in the first direction increases in a transfer direction from the one end to the other end (Fig. 8), and  ACT IVI 122089849.01ATTORNEY DOCKET NO.: 046884-6934-00-US-598371 Application No.: New Page 3 
an increase rate of the width of the second impurity region in each section of a plurality of sections obtained by dividing the photosensitive region into n sections in the second direction becomes gradually higher in the transfer direction, and n is an integer of two or more (Fig. 8, paragraph [0057]).
	Tagaki does not specify an increase rate of the width of the second impurity region in each section of a plurality of sections obtained by dividing the photosensitive region into n sections in the second direction becomes gradually higher in the transfer direction, and n is an integer of two or more.
	Ushinaga discloses in Figs. 3 and 5, Fig. 5 showing a particular alternative top view for region 16c, 121 of the embodiment of Fig. 3, with associated text an increase rate of the width of a second impurity region (16c in Fig. 5) in each section of a plurality of sections (any section of 16c along the horizontal direction of Fig. 5) obtained by dividing the photosensitive region into n sections in the second direction becomes gradually higher in the transfer direction, and n is an integer of two or more (Fig. 5, paragraph [0091]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the top view shape of the second impurity region of Tagaki to be similar to that of Ushinaga because according to Ushinaga by using such a shape the potential in the accumulation region 12 can be inclined so as to be lowered with the decreasing distance to the transfer section 14 so that it becomes possible to accelerate the movement of the electrons accumulated in the accumulation region 12 to the transfer section 14 and the potential in the accumulation region 12 can be smoothly inclined so that the electrons accumulated in the accumulation region 12 can be smoothly moved to the transfer section 14 (Ushinaga paragraphs [0092] and [0093]).

Regarding claim 2, Tagaki in view of Ushinaga teaches the width of the second impurity region in each of the sections is set such that an electrical potential difference in the photosensitive region between adjacent sections of the sections is constant (Ushinaga paragraph [0093]).  

Regarding claim 3, Tagaki in view of Ushinaga teaches each of the sections is a section obtained by equally dividing the photosensitive region into n sections in the second direction, and n is an integer of two or more (any sections including equal section could be chosen Ushinaga Fig. 5).

Regarding claim 6, Tagaki teaches a semiconductor substrate 10 including a semiconductor layer 10A of the second conductivity type, wherein the third impurity region includes the semiconductor layer, and the first and second impurity regions are located on the semiconductor layer (Tagaki Fig. 2).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-3 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897